Citation Nr: 0935274	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-31 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a skin disability, 
to include erythematous dermatitis, and claimed as due to 
herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision, which denied the 
Veteran's service connection claims.

The Veteran testified during a videoconference hearing before 
the undersigned in August 2009.  A transcript has been 
associated with the claims file.  

In December 2004, the RO denied the Veteran's claim of 
service connection for tinnitus.  In August 2007, the Veteran 
filed a petition to reopen this service connection claim.  
However, the RO has not addressed the petition to reopen.  As 
such, this matter is REFERRED to the RO for proper 
adjudication.  

The issue of service connection for a skin condition is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
does not have a current diagnosis of left ear hearing loss.  

2.  The Veteran's right ear hearing loss disability is not 
related to a disease or injury in service, to include in-
service acoustic trauma, and it did not manifest within one 
year of service discharge.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left ear hearing loss 
disability which was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1101, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).   

2.  The Veteran's right ear hearing loss disability was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. § 1101, 1111, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2003 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The Veteran was provided subsequent letters in 
September 2007 and May 2008, which fully satisfied VA's duty 
to notify.  Id.  Although these letters were not sent prior 
to initial adjudication of the Veteran's claim, he has not 
been prejudiced.  He was subsequently provided adequate 
notice and given thirteen months to respond with additional 
argument and evidence.  The claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the Veteran in July 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Veteran was afforded a March 2004 VA examination to 
obtain an opinion as to whether his bilateral hearing loss 
can be directly attributed to service.  The VA opinion 
obtained in this case is more than adequate, as it is 
predicated on a full reading of medical records in the 
Veteran's claims file.  The examiner considered all of the 
pertinent evidence of record, to include his separation 
examination and an occupational audiological examination in 
1969, which both showed normal hearing.  The examiner 
provided a complete rationale for his stated opinion, relying 
on and citing to the records reviewed.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the examination is more than adequate.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  
During the examination, the Veteran reported difficulty 
understanding speech when the person talked near his right 
ear.  It appears that the examiner noted how the Veteran's 
disabilities affected his daily functioning and activities.  
Further, the Veteran has not demonstrated any prejudice 
caused by a deficiency in the examination.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Further examination or opinion is not needed on the claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the Veteran's military service

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has a bilateral hearing loss 
disability as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, 38 C.F.R. § 3.385, discussed below, 
operates to establish when a hearing loss can be service 
connected.  Hensley at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Post-service medical records provide that the Veteran was 
diagnosed with right ear hearing loss.  As will be discussed 
below, however, these medical records do not provided that 
the Veteran has been diagnosed with hearing loss of the left 
ear pursuant to VA rules and regulations.  Without a current 
diagnosis of a disability, service connection cannot be 
granted. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(without a current diagnosis of a disability, service 
connection cannot be granted).  With respect to the Veteran's 
right ear hearing loss, the Board looks to the issues of 
incurrence and nexus.  

By way of background, the Veteran's DD 214 reflects that he 
was a mechanic of diesel engine equipment.  The Board 
concedes that the Veteran's service occupation likely exposed 
to him acoustic trauma.  

The Veteran's service treatment records do not reflect 
complaints, treatment or a diagnosis of bilateral hearing 
loss.  The Veteran's enlistment physical examination, dated 
in June 1966, included an audiological evaluation for pure 
tone thresholds, which showed normal hearing in his right 
ear.  The Veteran's June 1969 separation examination showed 
15/15 whispered voice for both ears and his hearing was 
normal at service discharge.  See Hensley; and 38 C.F.R. 
§ 3.385, both supra.  At the separation examination, the 
Veteran specifically denied any history of hearing problems.  

The Veteran submitted a pre-service private audiological 
evaluation report, dated in February 1966, which provides a 
graph report showing his bilateral hearing.  This graph has 
not been interpreted and it is beyond the Board's purview to 
do so.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  As such, this report provides 
limited probative value to support his claim.  

A private audiological evaluation, dated in August 1969, 
taken in connection with his occupation, showed normal 
hearing in both ears one month after service discharge.  See 
Hensley; and 38 C.F.R. § 3.385, both supra.  The first time 
the Veteran's hearing showed any significant hearing loss was 
in February 1973 where his pure tone thresholds were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
75
LEFT
15
15
15
10
0

At this time, the Veteran's hearing in his right ear showed 
high frequency sensorineural hearing loss.  See Hensley; and 
38 C.F.R. § 3.385, both supra.  

The Veteran was afforded a March 2004 VA examination in 
association with his hearing loss claim.  The Veteran 
complained that he had difficulty hearing conversations when 
spoken near his right ear.  He also complained that he had 
problems with his balance and related this to his hearing 
loss.  On examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
30
75
80
LEFT
5
5
5
5
15

His average pure tone threshold for his right ear was 44 
decibels and 8 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and of 96 percent in the left ear.  He was 
diagnosed with moderate high frequency sensorineural hearing 
loss of the right ear and normal hearing in his left ear.  
The examiner opined that it was not likely that his right ear 
hearing loss was related to his military service.  The 
examiner reasoned that the Veteran's separation examination 
did not reveal a hearing loss in the right ear and the August 
1969 occupational hearing test, performed one month after 
discharge, showed hearing within normal limits bilaterally.   

The Board finds that this medical opinion is highly 
probative.  Not only was the claims file reviewed by the 
medical examiner to obtain the medical history of the 
Veteran, but the medical opinion rendered was supported by a 
thorough and well-reasoned rationale for concluding that the 
Veteran's disabilities are not related to service.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA treatment records provide that in July 2004 the Veteran 
complained of episodic vertigo and frequent imbalance.  His 
auditory brain-stem response was tested and found to be 
normal. During a December 2004 ear, nose, and throat (ENT) 
consultation, the Veteran underwent a full head and neck and 
neurological examination with normal findings.  An August 
2008 treatment note provides that the Veteran had constant 
disequilibrium without true vertigo but noted that the 
Veteran tended to stagger toward the left.  Comprehensive 
hearing tests revealed right ear stable, but severe high 
frequency sensorineural hearing loss and near normal hearing 
in the left ear.  No opinions were provided to indicate the 
etiology of the Veteran's hearing loss disability.  

The Veteran testified at his August 2009 videoconference 
hearing that he was exposed to in-service acoustic trauma, to 
include working on heavy machinery and being exposed to 
gunfire while in Vietnam.  It is from this noise exposure the 
Veteran contends caused his hearing loss.  With respect to 
the Veteran's allegations, a layman is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno, supra.  
See also See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay 
observation").

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  But unlike the varicose 
veins in Barr or dislocated shoulder in Jandreau, hearing 
loss (sufficient to meet the requirements of § 3.385) is not 
a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to military service.  
See Espiritu, supra.; see also Woelhaert v. Nicholson, 21 Vet 
App 456 (2007).

Furthermore, the Board finds that the Veteran's statements 
regarding the continuity of his symptoms are contradicted by 
the normal hearing acuity tests performed during service and 
his specific denial of experiencing hearing problems during 
active duty.  Further, post service medical records provide 
that he did not seek medical treatment for hearing loss from 
1967 to 1973.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The Board 
finds that the medical evidence outweighs the Veteran's 
statements regarding continuity of symptoms offered many 
years after service.  In sum, the Board accords the Veteran's 
arguments limited probative value.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Despite the Veteran's complaints of hearing loss since 
service discharge, the objective medical evidence provides 
that his hearing was normal at his separation examination in 
June 1969 and during an occupational hearing evaluation 
conducted one month after discharge in August 1969.  The only 
medical opinion on record is the March 2004 VA examination 
report, which provides that the Veteran's hearing loss is not 
related to service.  The Board places great probative value 
on this opinion and finds that the preponderance of the 
evidence is against a nexus between the current disability 
and any incident of service, including in-service noise 
exposure.  Service connection must be denied on a direct 
basis.  See Hickson, supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The Veteran cannot benefit from this presumption.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's bilateral hearing loss 
was incurred in or is related to in-service noise exposure.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.  


REMAND

Unfortunately, the issue of service connection for a skin 
disability must be remanded for further evidentiary 
development.  

The VA has a duty to afford a claimant a medical examination 
or obtain a medical opinion when such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (d).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Id.  To establish elements one 
and three, competent evidence must indicate the existence of 
a disability or recurrent symptoms of a disability and show 
that the disability or recurrent symptoms of a disability 
"may be associated" with service.  Id.

Post-service medical records provide that the Veteran has 
been diagnosed with various skin conditions, to include 
erythematous dermatitis, molluscum contagiosum, sebborrheic 
dermatitis, tinea pedis, prurigo nodules, tinea cruris, 
ganglion cysts, and skin tags.  Service treatment records 
provide that that Veteran sought treatment in February 1968 
for tinea pedis, for warts and athlete's foot in August 1968 
and April 1969, and had two "skin tumors" removed from his 
pubic region, diagnosed as molluscum contagiosum, in March 
1969.  The Veteran testified during his August 2009 
videoconference hearing that his current skin condition 
symptoms, to include those found on his buttocks, groin and 
feet, have manifested since his service discharge.  

In March 2004, the Veteran was afforded a VA examination to 
assess the diagnosis and etiology of his skin conditions.  
During the examination, the Veteran complained of a recurring 
rash in the buttocks and groin area.  He was diagnosed with 
recurrent erythematous dermatitis of the buttocks and groin 
area as well as asymptomatic molluscum contagiosum.  The 
examiner, however, did not provide an opinion as to the 
etiology of the Veteran's skin disabilities.  

The record is inadequate to decide the case.  The Veteran is 
competent to report the symptoms he has experienced and the 
service treatment records show treatment for various skin 
conditions.   The Veteran's competent lay statements also 
indicate that these symptoms may be associated with service.  
This evidence is sufficient to trigger the requirement of a 
VA examination.  See McLendon, supra.  The Board finds that a 
VA examination and medical opinion would be helpful to 
determine the Veteran's current diagnosis and whether such a 
diagnosis is at least as likely as not related to the 
complaints of a disease, injury or event in service.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine (1) the diagnosis 
of any skin disabilities which may be 
present, and (2) whether any such 
disabilities are as likely as not 
etiologically related to a disease, injury 
or event in service, to include herbicide 
exposure.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2. Then, readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


